Exhibit 10.57

Guarantee Agreement between Shandong Runyin Bio-Chemical and Rural Cooperative
Bank of Dongping, Shandong,

dated on December 5, 2011 for RMB 8.5 million Loan

Main Contents

 

  • Contract No.: Shandong Dongping Nongcun Hezuo Yinhang Bao Zi (2011) No. 0171

 

  • Guarantor: Shandong Runyin Bio-Chemical

 

  • Guarantee: Rural Cooperative Bank of Dongping, Shandong

 

  • As guarantor, Shandong Runyin Bio-Chemical undertakes to assume joint and
several liabilities for Shandong Xiangrui Pharmacy Co., Ltd.’s indebtedness
towards Rural Cooperative Bank of Dongping, Shandong under a Loan Agreement with
Contract No.: Shandong Dongping Nongcun Hezuo Yinhang Liu Jie Zi (2011
No. 0171).

 

  • Secured Items: the loan principal, interest, penalty interest, damages,
compensation and all the expenses incurred for Bank of Communications to realize
its creditor’s right under Loan Agreement;

 

  • Liabilities of Breach of Contract: Guarantor shall compensate Warrantee any
loss suffered from Shandong Xiangrui Pharmacy Co., Ltd.’s breach of contract.

Headlines of the articles omitted

 

  • Guaranty period

 

  • Commitment of guarantor

 

  • Assumption of guarantor’s responsibility

 

  • Dispute settlement

 

  • Miscellaneous

 

  • Effectiveness

 

  • Validity

 

  • Attention